DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/139,065, filed on 12/31/2020, claims foreign priority to JP2020-017650 filed on 02/05/2020.
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on March 3, 2022 is
acknowledged.  Claims 1-11 are examined, while claims 12-15 are withdrawn from examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of
the invention to which the claims are directed. The following title is suggested: PACKAGING STRUCTURE FOR BIOPOLAR TRANSISTOR WITH CONSTRICTED BUMPS

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. US 20210242103 A1 (reference application) in view of Lu US 20150061116 A1. Although the claims at issue are not identical, they are not patentably distinct from each other, as laid out in the table below.
This is a provisional nonstatutory double patenting rejection.
Present application
US 20210242103 A1 in view of
Lu US 20150061116 A1
Claim 1: A semiconductor module, comprising:


 a laminated substrate including an insulating plate, a circuit pattern arranged on an upper surface of the insulating plate, and a heat dissipating plate arranged on a lower surface of the insulating plate opposite to the upper surface of the insulating plate; and 

a semiconductor device having an upper surface and a lower surface opposite to the upper surface and facing the circuit pattern, the semiconductor device including a collector electrode arranged on the upper surface thereof, and an emitter electrode and a gate electrode arranged on the lower surface thereof; and bumps respectively bonding the emitter electrode and the gate electrode to an upper surface of the circuit pattern, 

wherein each of the bumps is made of a metal sintered material and is constricted in a middle portion thereof in a thickness direction orthogonal to a surface of the insulating plate.
US 20210242103 A1 Claim 1: A semiconductor module, comprising: 

a laminated substrate including an insulating plate, a circuit pattern arranged on an upper surface of the insulating plate and a heat dissipating plate arranged on a lower surface of the insulating plate opposite to the upper surface of the insulating plate; 

a semiconductor device having an upper surface and a lower surface opposite to the upper surface and facing the circuit pattern, the semiconductor device including a collector electrode arranged on the upper surface thereof, an emitter electrode and a gate electrode arranged on the lower surface thereof, the emitter electrode and the gate electrode each being bonded to an upper surface of the circuit pattern via a bump; 

Lu US 20150061116 A1: bumps (101, 102, 104, 107 fig 13) wherein each of the bumps is made of a metal sintered material (solder, para 0026) and are constricted in a middle portion thereof in a thickness direction orthogonal to a surface of an insulating plate (hourglass shape, 106).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai US 20210050320 A1 in view of Lu US 20150061116 A1.
Regarding claim 1, Tsai discloses a laminated substrate (102, fig 1) including an insulating plate (116), a circuit pattern (114) arranged on an upper surface of the insulating plate, and a heat dissipating plate (108) arranged on a lower surface of the insulating plate opposite to the upper surface of the insulating plate; and 
a semiconductor device (104, which can be an IGBT, para 0038) having an upper surface (104b) and a lower surface opposite to the upper surface and facing the circuit pattern (fig 1), the semiconductor device including a collector electrode (collector, annotated fig 1; surface under conductive connection layer 112) arranged on the upper surface thereof, and an emitter electrode (104a) and a gate electrode (gate, annotated fig 1a) arranged on the lower surface thereof; and bumps (120) respectively bonding the emitter electrode and the gate electrode to an upper surface of the circuit pattern, wherein each of the bumps is made of a metal sintered material (solder, para 0032).
Tsai arguably does not specifically disclose that each of the bumps is constricted in a middle portion thereof in a thickness direction orthogonal to a surface of the insulating plate.
	However, solder joints are often formed having a wetting angle, and this results in a lateral construction at the middle of a joint.  For example, Lu discloses crack-resistant bumps (101, 102, 104, 107 fig 13) wherein each of the bumps is made of a metal sintered material (solder, para 0026) and are constricted in a middle portion thereof in a thickness direction orthogonal to a surface of an insulating plate (106).  One having ordinary skill in the art at the time of filing could have substituted the bumps of Lu for the bumps of Tsai to arrive at the predictable results of improving crack-resistance of the bump, as disclosed by Lu at e.g. para 0022.  
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 

    PNG
    media_image1.png
    356
    511
    media_image1.png
    Greyscale
known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

    PNG
    media_image2.png
    350
    271
    media_image2.png
    Greyscale


Regarding claim 2, the combination of Tsai and Lu further discloses that each of the bumps includes: a first bonding portion (104, Lu) having a first bonding surface (top surface of 104, fig 13) and a first side surface (curved side 104a) surrounding the first bonding surface, the semiconductor device (104 Tsai; 103 Lu) being bonded to the first bonding surface; 
a second bonding portion (bottom surface of 104, Lu) having a second bonding surface (bottom of 104, Lu) and a second side surface (side of 104 Lu) surrounding the second bonding surface, the laminated substrate (102 Tsai; 106 Lu) being bonded to the second bonding surface; and 
a constricted portion (narrow portion of 104, Lu) constricted between the first bonding portion and the second bonding portion, and wherein each of the first bonding portion and the second bonding portion has a fillet shape (wetting angles theta and alpha, para 0034 Lu), that has an acute angle (60 degree, para 0042 Lu) respectively formed between the first bonding surface and the first side surface and between the second bonding surface and the second side surface (fig 13).
Regarding claim 3, the combination of Tsai and Lu further discloses that the constricted portion is positioned at a center (ratio of height of narrow portion to total height equal to 1/3 or more, para 0042, fig 9, Lu; half shown fig 13 Lu; wetting angles substantially the same para 0036) between the first bonding portion and the second bonding portion in the thickness direction.
Regarding claim 4, the combination of Tsai and Lu further discloses that the constricted portion is positioned closer to the semiconductor device in the thickness direction than is the laminated substrate (ratio of height of narrow portion to total height equal to 1/3 or more, para 0042, fig 9, 13, Lu; wetting angles different para 0037 Lu).
Regarding claim 5, the combination of Tsai and Lu further discloses that the acute angle formed between the first bonding surface and the first side surface of the first bonding portion is smaller than the acute angle formed between the second bonding surface and the second side surface of the second bonding portion (ratio of height of narrow portion to total height equal to 1/3 or more, para 0042, fig 9, 13, Lu; wetting angles different para 0037 Lu).
	Regarding claim 6, the combination of Tsai and Lu further discloses that the emitter electrode (406f in plan view of fig 4a, Tsai) is positioned closer to a periphery (bottom peripheral surface, fig 4a Tsai) of the laminated substrate than is the gate electrode (406e in plan view of Tsai fig 4a) in a plan view of the semiconductor module.
Regarding claim 7, the combination of Tsai and Lu further discloses that the bump (bumps 120, fig 1 Tsai) bonding the emitter electrode to the upper surface of the circuit pattern is formed in plurality (two in cross-sectional view of fig 1 Tsai).
Regarding claim 8, the combination of Tsai and Lu further discloses a block electrode (106, Tsai) bonded to the collector electrode, wherein the block electrode includes: a flat plate portion covering an area above the semiconductor device in a plan view of the semiconductor module (horizontal portion of 106, fig 1 Tsai); and a pair of projecting portions (descending portions of 106, fig 1 Tsai) projecting toward the circuit pattern in the thickness direction from a respective one of both ends (left and right ends, fig 1 Tsai) of the flat plate portion, and being bonded (bonded via first connection layer 110, Tsai fig 1, para 0031) to the circuit pattern.
Regarding claim 9, the combination of Tsai and Lu further discloses that the pair of projecting portions extend along two opposing sides (left and right sides, fig 1 Tsai) of the insulating plate; and the emitter electrode is positioned closer to either one of the pair of projecting portions (emitter electrode closer to right side of 106, view of fig 1 Tsai) than is the gate electrode (gate electrode is farther from right side of 106, view of fig 1 Tsai).
	Regarding claim 10, the combination of Tsai and Lu further discloses that the bump (bumps 120 under emitter, fig 1 Tsai) bonding the emitter electrode to the upper surface of the circuit pattern is formed in plurality (two in cross-sectional view of fig 1 Tsai), the plurality of bumps are arranged along extending directions (left and right, in cross-section view of Tsai fig 1) of the pair of projecting portions.
Regarding claim 11, the combination of Tsai and Lu further discloses that the semiconductor device is formed in plurality that are four (four devices in fig 4a Tsai: 406a/b; 406c/d; 406e/f; 406g/h) and are provided in a 2x2 arrangement (plan view, fig 4a Tsai)  below the flat plate portion (404a, 404b, in plan view of fig 4a, Tsai; clips connecting all devices, para 0038) in the plan view, and the gate electrode (406b, 406d, 406e, 406g, Tsai) of each of the semiconductor devices is arranged so as to face one another at a center of the flat plate portion (fig 4a, Tsai).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato US 20200243470 A1 discloses conformations of sintered material solder joint which are most constricted near the chip side, e.g. fig 1, joint 5a.
Graf US 20160365329 A1 discloses methods for altering the shapes of sintered material solder joints to accommodate thermal mismatch, including hourglass and tapered shapes.
Dinkel US 20200135619 A1 discloses a bipolar transistor having solder paste which forms a narrower middle region, e.g. fig 1a, para 0042. 
	Williams US 9576932 B2 discloses a variety of alternate arrangements for a unitary or contiguous gate clip covering multiple gates, e.g. fig 3F with four gates at the center of a package connected by a single clip 39b, col 6 ln 60.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
	
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822